

117 HR 132 IH: Federal Prison Bureau Nonviolent Offender Relief Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 132IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide an alternate release date for certain nonviolent offenders, and for other purposes.1.Short titleThis Act may be cited as the Federal Prison Bureau Nonviolent Offender Relief Act of 2021.2.Early release for certain nonviolent offenders(a)In generalSection 3624 of title 18, United States Code, is amended—(1)in subsection (a), by inserting at the early release date provided in subsection (g), if applicable, or otherwise after A prisoner shall be released by the Bureau of Prisons; and(2)by adding at the end the following:(h)Early release for certain nonviolent offendersNotwithstanding any other provision of law, the Bureau of Prisons, pursuant to a good time policy, shall release from confinement a prisoner who has served one half or more of his term of imprisonment (including any consecutive term or terms of imprisonment) if that prisoner—(1)has attained the age of 45 years;(2)has never been convicted of a crime of violence; and(3)has not engaged in any violation, involving violent conduct, of institutional disciplinary regulations..